 
 
IIB 
111th CONGRESS 2d Session 
H. R. 4862 
IN THE SENATE OF THE UNITED STATES 

September 16, 2010
Received; read twice and referred to the  Committee on the Judiciary

AN ACT 
To permit Members of Congress to administer the oath of allegiance to applicants for naturalization. 
 
 
1.Congressional administration of the oath of allegiance 
(a)Naturalization AuthoritySection 310(b) of the Immigration and Nationality Act (8 U.S.C. 1421(b)) is amended— 
(1)in the subsection heading, by striking Court Authority and inserting Authority; 
(2)in paragraph (1)(A)— 
(A)by inserting , by a Member of, or Delegate or Resident Commissioner to, the Congress, before or by an eligible court; and 
(B)by adding at the end the following: A Senator shall have the authority to administer such oath of allegiance only to individuals who reside in the State the Senator represents. In the case of a Member of the House of Representatives, including a Delegate or Resident Commissioner to the Congress, the Member shall have the authority to administer such oath of allegiance only to individuals who reside in the congressional district the Member represents.; 
(3)in paragraph (1), by adding at the end the following: 
 
(C)Limitations on Congressional authority 
(i)Extent of authorityThe authority under this section of a Member of, or Delegate or Resident Commissioner to, the Congress is limited solely to the administration of the oath of allegiance under section 337(a). 
(ii)Period before electionsA Member of, or Delegate or Resident Commissioner to, the Congress may not administer the oath of allegiance under section 337(a) during the 90-day period which ends on the date of any election for Federal, State, or local office in which the Member, Delegate, or Resident Commissioner is a candidate. 
(iii)Time and place of ceremonyA Member of, or Delegate or Resident Commissioner to, the Congress shall administer the oath of allegiance under section 337(a) only at such times and places as the Secretary of Homeland Security may designate.  ; 
(4)in paragraph (2)(A), in the matter preceding clause (i), by inserting or a Member of, or Delegate or Resident Commissioner to, the Congress after a court;  
(5)in paragraph (2)(A)(i), by inserting or subject to paragraph (1)(C)(ii), the Member of, or Delegate or Resident Commissioner to, the Congress after the court; 
(6)in paragraph (2)(A)(ii)(I), by inserting or the Member of, or Delegate or Resident Commissioner to, the Congress before such information; 
(7)in paragraph (2)(A)(ii)(II), by inserting or the Member of, or Delegate or Resident Commissioner to, the Congress after the court; and 
(8)in paragraph (3)(B)— 
(A)in the subparagraph heading, by striking Authority of attorney general and inserting Timing of Exclusive Authority; 
(B)by inserting neither after Subject to subparagraph (C),; 
(C)by inserting nor a Member of, or Delegate or Resident Commissioner to, the Congress after the Attorney General; and 
(D)by striking shall not administer and inserting shall administer. 
(b)Oath of renunciation and allegianceSection 337 of the Immigration and Nationality Act (8 U.S.C. 1448) is amended— 
(1)in the first sentence of subsection (a), by inserting , the Member of the House of Representatives, including a Delegate or Resident Commissioner to the Congress, who represents the congressional district in which the individual resides, a Senator who represents the State in which the individual resides, before or a court with jurisdiction; 
(2)in the first sentence of subsection (c)— 
(A)by inserting (except to the extent that such section limits the authority of a Member of, or Delegate or Resident Commissioner to, the Congress) after Notwithstanding section 310(b); and 
(B)by inserting , oath administration by the Member of the House of Representatives, including a Delegate or Resident Commissioner to the Congress, who represents the congressional district in which the individual resides or a Senator who represents the State in which the individual resides, after expedited judicial oath administration ceremony; 
(3)in the third sentence of subsection (c), by inserting or oath administration by the Member of, or Delegate or Resident Commissioner to, the Congress before the period; and 
(4)in subsection (c), by adding at the end the following: The authority under this section of a Member of, or Delegate or Resident Commissioner to, the Congress shall be subject to section 310(b).. 
(c)Certificate of naturalization; contentsSection 338 of the Immigration and Nationality Act (8 U.S.C. 1449) is amended by inserting , Member of, or Delegate or Resident Commissioner to, the Congress, after location of the official.  
(d)Functions and duties of clerks and records of declarations of intention and applications for naturalizationSection 339 of the Immigration and Nationality Act (8 U.S.C. 1450) is amended by adding at the end the following: 
 
(c)In the case of an oath administration by a Member of, or Delegate or Resident Commissioner to, the Congress, the functions and duties of clerks of courts described in this section shall be undertaken by the Secretary of Homeland Security.. 
2.Regulatory AuthorityNot later than the date that is 120 days after the date of enactment of this Act, the Secretary of Homeland Security shall issue regulations implementing the amendments made by this Act. 
3.Clerical amendment 
(a)In generalEach of sections 310, 337, 338, and 339 of the Immigration and Nationality Act (8 U.S.C. 1421, 1448, 1449, and 1450) is amended by striking Attorney General each place it appears and inserting Secretary of Homeland Security.  
(b)ExceptionThe amendment made by this section shall not affect the authority of any officer or employee of the Executive Office of Immigration Review (including immigration judges (as defined in section 101(b)(4) of the Immigration and Nationality Act)) to administer the oath of allegiance under section 337(a). 
 Passed the House of Representatives September 15, 2010.Lorraine C. Miller,Clerk. 
 
